DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species IV (Fig. 15) in the reply filed on 2/11/22 is acknowledged.
Claims 8, 21, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22.
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, and 8 of U.S. Patent No. 10,314,585. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claim of the copending application. The difference in the terminology used would be obvious to one of ordinary skill in the art. Furthermore, the claimed limitations of claim 1 and 15 are found in claim 1 of U.S. Patent No. 10,314,585; the limitations of claims 9 and 12 are found in claims 4 and 7 U.S. Patent No. 10,314,585, respectively; and the limitations of claim 10 are found in the combination of claims 5 and 8 of U.S. Patent No. 10,314,585. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 12-14, 16, 17, 19, 22, 24-26, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frantzen et al. (6,193,732) in view of Greenhalgh et al. (2005/0049681).
Frantzen discloses the following claimed limitations:
Claim 1: A device (400) for occluding a left atrial appendage of the heart, the device comprising: first and second elongate clamping elements (425, 430 in Fig. 10b, 435, 440 in Fig. 10c) to be placed on opposite, outside surfaces of the left atrial appendage (the device is capable of being placed in the appendage), at least one resilient urging member (405, 415) configured to urge at least one of said first and second elongate clamping elements toward the other of said first and second elongate clamping elements from an open position into a clamping position to occlude the appendage (Fig, 10a-c where it is biased to the closed position and it is maintained open by component 175) (Col. 15 Lines 40-47), the at least one resilient urging member being generally C-shaped (Fig. 10b) with respective legs (4 in Fig. 10a) generally overlapping the first and second elongate clamping elements (Fig. 10b, 10c), the elongate clamping elements configured to receive the appendage therebetween in the open position and occlude the hollow interior of the appendage in the clamping position (the device is capable of receiving the appendage), wherein the first and second elongate clamping elements have tissue engaging surfaces (Fig. 10b has inner surface that engage the tissue, 10c which has teeth 445 that engage tissue) for engaging the appendage in the clamping position (where it is capable of engaging the tissue of the appendage) 
Claim 2: Wherein the respective legs of the at least one resilient urging member extend in a direction generally parallel to the first and second elongate clamping elements (Fig. 10b-c).
Claim 3: Wherein the respective legs of the at least one resilient urging member overlap and abut the first and second elongate clamping elements (Fig. 10b-c).
Claim 5: Wherein the at least one resilient urging member includes a first end (end at top leg 4 in Fig. 10a) and a second end (end at bottom leg 4 in Fig. 10a), wherein each of the first and second elongate clamping elements includes a first end (end with opening to receive urging member as seen in Fig. 10b-c) and a second end (end opposite the end with opening to receive urging member as seen in Fig. 10b-c), wherein the first end of the at least one resilient urging member is connected to the first elongate clamping element at a position spaced from  the first and second ends of the first elongate clamping element (Fig. 10b-c), and wherein the second end of the at least one resilient urging member is connected to the second elongate clamping element at a position spaced from the first and second ends of the second elongate clamping element (Fig. 10b-c).
Claim 6: Wherein the first end of the at least one resilient urging member is connected to the first elongate clamping element closer to one of the first or second ends of the first elongate clamping element (Fig. 10b-c), and wherein the second end of the at least one resilient urging member is fixed to the second elongate clamping element closer to the corresponding end of the second elongate clamping element (Fig. 10b-c).
Claim 9: Wherein the at least one resilient urging member normally spring biases at least one of the first and second elongate clamping elements toward the other of the first and second elongate clamping elements when the first and second elongate clamping elements are in the open position (Fig, 10a-c where it is biased to the closed position and it is maintained open by component 175) (Col. 15 Lines 40-47).
Claims 16, 17, 19, and 22: Same as rejections above
Claim 39: Frantzen discloses all the limitations discussed above including a deployment tool (200) including spreader legs (175, 215) configured to hold the first and second elongate clamping elements in the open position while the first and second clamping elements are placed on opposite sides of the left atrial appendage (Fig. 2-3 and 10b-c and Col. 15 Lines 40-47) and then brought toward one another to place the first and second elongate clamping elements into the clamping position (Fig. 2-3 and 10b-c and Col. 15 Lines 40-47).
Frantzen teaches all the claimed limitations discussed above however, Frantzen does not disclose that the first and second clamping portions and urging members are surrounded/encased along an entire length thereof by a surgical grade fabric that promotes tissue ingrowth and has a tubular shape.
Greenhalgh discloses a fastener that attaches to tissue (Fig. 1a and 12-13) where the fastener can incorporate a surgical grade fabric (190, 198) that promote tissue ingrowth ([0088] and Fig. 12-13) wherein the entire fastener is surrounded along an entire length by the fabric (Fig. 12-13) and said fabric forms a closed continuous configuration lengthwise around said clamp ([0088] and Fig. 12-13) and has a tubular shape (Fig. 11-3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Frantzen with a fabric which promotes tissue ingrowth in view of the teachings of Greenhalgh, in order to promote tissue ingrowth which would encapsulate the device in tissue ([0077] of Greenhalgh) therefore preventing the device form dislodging.
Allowable Subject Matter
Claims 28-33 and 35-38 are allowed.
Claims 4, 7, 10, 15, 18, 20, 23, 27, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches a clamp which in combination appears to have the claimed limitations rejected however the allowable claims and the claims with allowable subject matter are not found in the cited art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771